Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims 
	Claims 1-20 are pending.
	Claims 1, 4-5, 7-11 have been examined.
	Claims 2-3, 6 and 12-20 are withdrawn from consideration as drawn to a non-elected invention.
 	Claims 14-20 have been added in the response filed 11/04/2021.
	Claims 1-13 have been amended in the amendment filed 11/04/2021. 

Election/Restrictions
Applicant's election with traverse of Group I, a method for preparing a polymer in the reply filed on 9/13/2021 is acknowledged.  The traversal is on the ground(s) that the is not lacking unity of invention.  This is not found persuasive because Applicant’s argument that the restriction requirement is not valid is because Adaway does not teach Applicant’s claimed formula (I) is not persuasive because it does not get at the issue of unity of invention and why unity of invention is lacking. The special technical feature that Applicant’s claims do not contribute to the art is not seen to be the particular formula but the method, after all these are method claims, of making compounds using the techniques of inverse emulsion polymerization. 


		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no antecedent basis for the term “interface polymer”. For purposes of examination this shall be interpreted to mean formula (I). 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gaillard FR 2868783 (Gaillard), cited by Applicant.

Claim 1:
Gaillard teaches:
 	A method for preparing a dispersion of a hydrophilic phase: see claim 1, step 2 recites “preparation of a water phase”
comprising at least one water-soluble (co)polymer; [0007] teaches water soluble hydrophillic monomer acrylamide;
in a lipophilic phase,[006] and [0007] teach lipophilic phases;
comprising the following steps: a) preparing a lipophilic phase comprising a lipophilic solvent; 
[006] and [0007] teach preparing lipophilic phases with solvent oil; 
and at least one monomer of formula (I):  
    PNG
    media_image1.png
    106
    140
    media_image1.png
    Greyscale
 Formula (I) 
wherein, - R1, R2, R3 are separately chosen from the group consisting of a hydrogen atom, a methyl group, a carboxylate group and Z-X, - Z is chosen from the group consisting of comprising C(=O)-O; C(=O)-NH; 0- C(=0); NH-C(=0)-NH; NH-C(=0)-0; and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen, - X is a group chosen from the alkanolamides, sorbitan esters, ethoxylated sorbitan esters, glyceryl esters, and polyglycosides; and comprising a saturated or unsaturated, linear, branched or cyclic, optionally aromatic, hydrocarbon chain, 
Claim Interpretation:
Formula (I) where R1, R2, R3 are H; Z= a one carbon chain, and X = a one carbon chain may be broadly seen as a hydrocarbon with as little as 4 carbon atoms and at least one double bond.
Formula (I) is taught as follows:
Using the full structure in 11 which is called glyceryl methacrylate of sorbitan monoleate or diethanolamide or oleic diethanolamide or 2-hydroxypropyl methacrylate of the monoleate of diethanolamide:
X: [0006] teaches adding 3-4 wt % emulsifier to the lipophilic phase, which is taught as sorbitan fatty acid ester and polysorbate; the sorbitan fatty acid ester is Applicant’s claimed X;
Z: [0007] teaches adding a lipophilic monomer that is methyl acrylate and other various methacrylates including methoxy polyethylene glycol methacrylate; which meets Applicant’s claim language: and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen
[0006] teaches adding propylene monomer; which meets Applicant’s claim language: and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen
Accordingly, the disclosed emulsifier, the lipophilic monomers taught and the propylene monomer will polymerize to create Formula (I) where R1, R2 and/or R3: two are H, and one may be a methyl group; 


b) preparing a hydrophilic phase comprising at least one monomer different from the monomer of formula (I), 3Via EFS-WebSerial No.: Not Yet Assigned [0007] teaches preparing a hydrophilic phase comprising acrylamide;
Date of Deposit: May 29, 2020Attorney Docket No.: 1759.532 c) introducing the hydrophilic phase into the lipophilic phase with stirring in order to form a dispersion of hydrophilic phase in lipophilic phase, [006] teaches dissolving and dispersing by slowly dropping the water phase into the oil phase while stirring and emulsifying;
and d) once the dispersion is formed, polymerization of the monomers of the hydrophilic phase and polymerization of at least one monomer of formula (I). [0014] teaches adding polymerization initiators.

Claim 4:
Gaillard teaches:
wherein the water-soluble (co)polymer is obtained from at least one nonionic monomer and/or at least one anionic monomer and/or at least one cationic monomer and/or at least one zwitterionic monomer. Acrylamide is taught in [0007].

Claim 5.
Gaillard teaches:
wherein the nonionic monomer is chosen from the group consisting of comprising acrylamide, methacrylamide, N-isopropylacrylamide, N,N-dimethylacrylamide, N- methylolacrylamide, N-vinylformamide, N-vinyl acetamide, N-vinylpyridine, N- vinylpyrrolidone, acryloyl morpholine, glycidyl methacrylate, glyceryl methacrylate and diacetone acrylamide. Acrylamide is taught in [0007].

Claim 7:
Gaillard teaches:
wherein the water-soluble (co)polymer is linear or structured. Because the chemistry is the same including the reactants and process conditions, the resultant molecular structure would be the same as well. 

Claim 8:
Gaillard teaches:
wherein the interface polymer comprises, in addition to the monomer of formula (I), at least one nonionic monomer and/or at least one anionic monomer and/or at least one cationic monomer.  [0007] teaches mixtures of monomers may be used, mixtures of emulsifiers may be used. 

Claim 9:
Gaillard teaches:
and at least one monomer of formula (I):  
    PNG
    media_image1.png
    106
    140
    media_image1.png
    Greyscale
 Formula (I) 
wherein, - R1, R2, R3 are separately chosen from the group consisting of a hydrogen atom, a methyl group, a carboxylate group and Z-X, - Z is chosen from the group consisting of comprising C(=O)-O; C(=O)-NH; 0- C(=0); NH-C(=0)-NH; NH-C(=0)-0; and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen, - X is a group chosen from the alkanolamides, sorbitan esters, ethoxylated sorbitan esters, glyceryl esters, and polyglycosides; and comprising a saturated or unsaturated, linear, branched or cyclic, optionally aromatic, hydrocarbon chain, 
Formula (I) is taught as follows:
X: [0006] teaches adding 3-4 wt % emulsifier to the lipophilic phase, which is taught as sorbitan fatty acid ester and polysorbate; the sorbitan fatty acid ester is Applicant’s claimed X;
Z: [0007] teaches adding a lipophilic monomer that is methyl acrylate and other various methacrylates including methoxy polyethylene glycol methacrylate; which meets Applicant’s when Z is C(=O)-O and R1, R2 and R3 are H this is a methacrylate; [0007] teaches to use a methyl acrylate, methyl methacrylate and ethyl acrylate.

Claim 10:
Gaillard teaches:
wherein the monomer of formula (I) is chosen from sorbitan monooleate (meth)acrylate, diethanolamide monooleate 2-hydroxypropyl (meth)acrylate, or sorbitan monooleate glyceryl (meth)acrylate; formula (I) is taught as sorbitan monoleate methacrylate by Gaillard for the reason set forth in claim 9: 
Formula (I) is taught as follows:
X: [0006] teaches adding 3-4 wt % emulsifier to the lipophilic phase, which is taught as sorbitan fatty acid ester (i.e. Applicant’s claimed sorbitan monooleate)and polysorbate; the sorbitan fatty acid ester is Applicant’s claimed X;
Z: [0007] teaches adding a lipophilic monomer that is methyl acrylate and other various methacrylates including methoxy polyethylene glycol methacrylate; which meets Applicant’s claim language: when Z is C(=O)-O and R1, R2 and R3 are H this is a methacrylate; [0007] teaches to use a methyl acrylate, methyl methacrylate and ethyl acrylate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaillard FR 2868783 (Gaillard), cited by Applicant in view of WO 83/00337 (WO ‘337) cited by Applicant and Karian et al. RU 2511444 (Karian).
Gaillard is relied upon as discussed above. 

Claim 11:


    PNG
    media_image2.png
    168
    299
    media_image2.png
    Greyscale

Inverse emulsion polymerization technology is a process of radical polymerization which consists of polymerizing ethylenic and hydrophilic monomers, which are soluble in water droplets, dispersed in an oily phase and stabilized by a low HLB (hydro lipid balance) emulsifier system. 
Applicant’s method steps are fully disclosed in the prior art. 
Gaillard teaches a similar formula to formula (I) but not identical. Gaillard a polysorbate which are a class of emulsifiers having different length of carbon chain. Polysorbate 80 or sorbitan monooleate is the fatty acid ester chain on Applicant’s claim 11. Therefore, Gaillard teaches to use the genus of the species (oleic or monooleate) that Applicant has claimed.  or 
An identical process with almost identical monomers was described in WO 83/00337 (cited by Applicant) in 1983. There it was taught to use the self inverting water in oil emulsions of water-soluble polymers in the enhanced oil recovery processes. WO ‘337 teaches inverse emulsion polymerization using sorbitan monoleate and the reaction product between oleic acid and isopropanolamide or a mixture thereof. The difference between WO ’337 (1982, or 40 years 
Merely substituting one monomer for another in a known process is an obvious engineering design variant one of ordinary skill in the art would be aware of and Applicant has not shown that the substitution of diethylamide for isopropanolamide solves any stated problem or produces unexpected results. 
Gaillard teaches the inclusion of methacrylates in the lipophillic phase to create the formula (I) monomer, see [0007] which discloses using about 10 methacrylates in the lipophilic phase mix. 
Gaillard does not specify:
the methacrylate be a 2 hydroxypropyl methacrylate or a diethanol amide in the monomer. 
RU ‘2511444 teaches inverse polymerization methods to create emulsions for use in enhanced oil recovery, see abstract. Polyamides are polymerized with monomers of hydroxypropyl methacrylate in the same process used by Applicant, Gaillard and WO ‘337, 
The examiner notes that the level of skill in this art is very high someone with a PhD in chemistry and the notion to try one monomer for another in a high-level polymer art is something one of ordinary skill in the art would be aware of. The Examiner also notes that this disclosure was 40 years ago. 
Merely substituting one monomer for another in a known process is an obvious engineering design variant one of ordinary skill in the art would be aware of and Applicant has not shown that the substitution of diethylamide for isopropanolamide solves any stated problem or produces unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. CN 103627380 teaches inverse emulsion polymerization using emulsifiers comprising sorbitan fatty acid esters and polyoxyethylene sorbitan monoleate.

3. US 20180112119 teaches using oleic acid diethanolamide as the emulsifier/oil-soluble dispersant B1 in an inverse emulsion polymerization process with for the oil industry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674